

















DEFINITIVE MASTER AGREEMENT






BETWEEN






MDI ONCOLOGY, INC.




AND






EUCODIS FORSCHUNGS-und ENTWICKLUNGS GmbH






Dated as of


July 29, 2006



















 
i

--------------------------------------------------------------------------------

 



DEFINITIVE MASTER AGREEMENT


This Definitive Master Agreement (“Agreement”) is made and entered into as of
July 29, 2006 by and between MDI Oncology, Inc. (“MDI”), a Delaware corporation,
whose principal place of business is 1338 S. Foothill Drive, #266, Salt Lake
City, Utah 84108 and Eucodis Forschungs - und Entwicklungs GmbH (“Eucodis”), an
Austrian company whose principal place of business is Brunner Str. 59, 1230,
Vienna, Austria (collectively MDI and Eucodis shall be referred to as the
“Parties”).


RECITALS


WHEREAS, MDI, through an asset purchase, has an ownership interest in a
pharmaceutical product known as the “Product”;


WHEREAS, MDI wishes to have preclinical, clinical, manufacturing and all other
development begun for the Product for purposes of either outlicensing and/or
commercializing the Product;


WHEREAS, Eucodis has represented that it has the requisite expertise,
understanding and scientific knowledge to undertake such development under the
terms and conditions hereinafter set forth;


WHEREAS, MDI has disclosed the means by which it acquired the ownership rights
to the intellectual property related to the Product and any risk or liabilities
associated therewith and Eucodis has disclosed the extent of its experience in
product development for the oncology field; and


WHEREAS, both Parties accept the representations made by the other, have
executed a Letter of Intent and wish to enter into this Agreement whereby a
license in the Field for the Eucodis Territory market is given by MDI to Eucodis
and Eucodis shall pay certain agreed upon sums of money, engage in all
development activities necessary to complete clinical trials as set forth herein
and to then either outlicense the Product or proceed into Phase III through to
commercialization.


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein, the Parties hereby agree as follows:


1. Definitions.


1.1 “Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under direct or indirect common control with such
Person. A Person shall be deemed to control a corporation (or other entity) if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation (or other entity),
whether through the ownership of voting securities, by contract or otherwise.


1.2 “Agreement” shall mean this Definitive Master Agreement and all Exhibits and
Schedules attached hereto including the Letter of Intent (“LOI”) dated April 24,
2006, as the same may be amended or otherwise modified from time to time
pursuant to the terms set forth herein. To the extent that the LOI contradicts
this Agreement, this Agreement controls.

 
2

--------------------------------------------------------------------------------

 





1.3 “Bankrupt Company” shall mean SaveTherapeutics AG, a German corporation from
whom certain intellectual property was purchased by MDI, including, but not
limited to, the Product.


1.4 “Clinical Development Plan” shall mean the outline and any and all
amendments thereto made during the term of this Agreement, the initial copy of
which has been tendered to MDI as part of the Conditions Precedent is attached
hereto as Exhibit A and incorporated herein and made part of this Agreement
along with all subsequent amendments.


1.5 “Confidential Information” shall mean information owned by either Party in
any medium, including oral, written or electronic, disclosed in connection with
this Agreement, along with any trade secrets, business information, technical
information, or marketing information that the Disclosing Party deems
proprietary and has appropriately marked as such prior to disclosing such
Confidential Information to the Receiving Party.


1.6 “Disclosing Party” shall mean a Party disclosing Confidential Information to
another Party and may include MDI, Eucodis or both. 


1.7 “Eucodis Territory” shall mean the EU and all those countries listed in
Exhibit D attached hereto and made a part of this Agreement.
 
1.8 “European Union” or “EU” shall mean those countries which are members of the
European Union at the time of the execution of this Agreement and including
Croatia, Norway, Switzerland and Turkey.


1.9 “European Union Directives and Regulations” or “EU Regulations” or “EU
Directives” shall mean all directives and regulations of the European Union and
all directives and regulations of those European member countries related, or
relevant to, drug development and commercialization.


1.10 “FDA” shall mean the United States Food and Drug Administration or any
successor agency.


1.11 “Facility” or “Facilities” shall mean the site where Eucodis selects to
have all manufacturing of the Product done.


1.12 “Federal Food, Drug and Cosmetic Act” or “Act” shall mean the federal
statute so entitled and all regulations and guidance documents promulgated
thereunder.


1.13 “Field” shall mean the development and commercialization of the Product for
use in breast cancer and related breast cancer and mastalgy indications.

 
3

--------------------------------------------------------------------------------

 



1.14 “Good Manufacturing Practices” or “GMP” shall have the meaning set forth in
the Act and the corresponding EU Directives.


1.15 “Governmental Authority” means any court, tribunal, arbitrator, agency,
commission, official or other instrumentality of the United States, European
Union or any other jurisdiction applicable to the subject matter contemplated in
this Agreement.


1.16 “Inadvertent Discovery” shall mean any invention, patentable or not
patentable, which directly and specifically relates to the Intellectual Property
having application outside the Field, which is conceived, developed or reduced
to practice by either Party during the term of this Agreement.


1.17 “Intellectual Property” shall mean the Product, any improvements thereto
and all related inventions, rights in confidential information (including
know-how and trade secrets) and any other intellectual property rights, now or
hereafter owned, acquired or developed by or on behalf of MDI or MDI’s
Affiliates or third party contractors to MDI, as the case may be, during the
term of this Agreement, in each case whether registered or unregistered, and
including all applications for and renewals or extensions of such rights, and
all similar or equivalent rights or forms of protection.


1.18 “Net Revenues” shall mean the gross cash receipts the Party or it Affiliate
obtains from any unrelated third party in respect of the Product, including but
not limited to royalties, milestone payments, upfront payments and lump sum
payments.


1.19 “MDI Territory” shall mean the entire world and all its markets except for
the Eucodis Territory.


1.20 “Person” shall mean any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.


1.21 “Phase II” and/or “Phase III” shall have the same meaning as set forth in
the Act and/or the corresponding EU Directives for clinical trials. For purposes
of this Agreement, all references to Phase II shall mean the completion of Phase
II requirements for neo adjuvant breast cancer indication in the Field.


1.22 “Product” shall mean the Formestane Cream, ointment, or topical application
as set forth in the E.U. patent # PCT/EP01/12536 and US patent #11-315003. 
.
1.23 “Recall”, with respect to any Product, shall mean a “recall”, “correction”
or “market withdrawal”, as those terms are defined in 21 CFR 7.3, as the same
may be amended from time to time, and shall include any post-sale warning or
mailing of information regarding such Product, including those warnings or
mailings described in 21 CFR 200.5.


1.24 “Receiving Party” shall mean a Party receiving Confidential Information and
may include MDI, Eucodis or both.

 
4

--------------------------------------------------------------------------------

 





1.25 “Specifications” shall mean the specifications for the raw materials and
packaging materials used in the manufacture and/or packaging of the Product and
the specifications for the manufacture, processing and packaging of the Product,
including all formula, know-how, materials requirements, standards of quality
control, quality assurance and sanitation, as as soley determined by EUCODIS in
Phase II and mutually agreed upon in writing by MDI and Eucodis after Phase III.


1.26 “Steering Committee” shall mean the committee formed pursuant to Section 13
of this Agreement.


2. Representations and Warranties of MDI. MDI hereby represents and warrants to
Eucodis as follows:


2.1 Organization. MDI is a corporation duly organized validly existing and in
good standing under the laws of the State of Delaware, United States of America,
and has all requisite power and authority to own its assets and to carry on its
business as presently conducted. MDI purchased from the bankruptcy estate of the
Bankrupt Company, as disclosed to Eucodis, the assets thereof, including, but
not limited to, the Product.


2.2 Authority. MDI has all requisite power and authority to execute and deliver
and perform its obligations under this Agreement and to consummate the
transactions contemplated by this Agreement.


2.3 Ownership. MDI has engaged in disclosure and offered the documents it knows
of, and which are in its possession concerning or related to the purchase of the
Intellectual Property of the Bankrupt Company and the status of the transfer of
those same assets to MDI from the Bankrupt Company. MDI further warrants that it
has, to the best of its knowledge, responded to the inquiries by Eucodis
concerning the subsequent assignment of such Intellectual Property and the
pending litigation in Germany to effectuate the EU ownerships rights subsequent
to MDI’s purchase of such Intellectual Property. MDI has provided to Eucodis
updated information concerning the Status of the Intellectual Property as
related to the Product in the Eucodis Territory, including but not limited to a
copy of the draft complaint which MDI is contemplating filing in the German
courts in order to perfect assignment of the Intellectual Property.


2.4 Third Parties. MDI represents and warrants that it has not granted a license
for the Product, exclusive or otherwise to any other entity or company for the
Field in the Eucodis Territory.


2.5 Covenant. MDI hereby covenants that it will continue to provide information,
as it learns of such information, related to the Intellectual Property to
Eucodis. MDI further covenants that it will pursue assignment of the such
Intellectual Property where such assignment has not yet been effectuated in the
Eucodis Territory. MDI will undertake those acts as may be commercially
reasonable to maintain the patents in the Eucodis Territory which are in force
or which may become enforceable by MDI, including but not limited to the United
Kingdom, Germany, France, Austria, Italy and Spain. MDI shall pay all costs for
patent filings necessary to protect or related to the Intellectual Property.

 
5

--------------------------------------------------------------------------------

 



2.6 Disclaimer. All representations and warranties not expressly made herein,
are deemed by the Parties not to have been made or are expressly disclaimed.


2.7 Valid and Binding Agreement. All acts and approvals required to be taken by
or on the part of MDI (corporate or otherwise) necessary to enter into this
Agreement, consummate the transactions contemplated by this Agreement and
perform its obligations under this Agreement have been duly and properly taken
by MDI. This Agreement has been duly and validly executed and delivered by MDI,
and with it the legal, valid and binding obligation of MDI, enforceable against
MDI in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally and to general principles
of equity.


2.8 No Violation , Etc. The execution and delivery of this Agreement by MDI, the
consummation by it of the transactions contemplated by this Agreement, and the
performance by it of its obligations under this Agreement does not, and will not
at all relevant times, (i) violate or conflict with any provision of the charter
documents of MDI; (ii) violate, or conflict with, or result in a breach of any
provision of, or constitute a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any agreement lease, instrument, obligation, understanding or arrangement to
which MDI is a party or by which any of MDI’s properties or assets is subject,
or (iii) result in a violation by MDI of any law to which MDI or any of its
properties or assets are subject. There is no litigation, proceeding,
investigation, arbitration or claim pending, or, to MDI’s knowledge, threatened
against MDI, and there is, to MDI’s knowledge, no reasonable basis for any such
action, which affects in whole or in part MDI’s ability to consummate the
transactions contemplated by this Agreement or the performance of MDI’s
obligations hereunder.


2.9 Consents and Approvals; Transfer. No permit, consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Authority or other third party is or will be necessary to be made or obtained by
MDI in connection with (i) the execution and delivery by MDI of this Agreement,
(ii) the consummation by it of the transactions contemplated under this
Agreement, or (iii) the performance by MDI of its obligations under this
Agreement except as set forth herein. 
 
3. Representations and Warranties of Eucodis. Eucodis hereby represents and
warrants to MDI as follows:


3.1 Organization. Eucodis is a company duly organized, validly existing and in
good standing under the laws of Austria and has all requisite power and
authority to own its assets and to carry on its business as presently conducted.


3.2 Authority. Eucodis has all requisite power and authority to execute and
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby, including the exclusive right to develop and
commercialize the Product.

 
6

--------------------------------------------------------------------------------

 



3.3 Financing. Eucodis hereby warrants and represents that it has the money
available to pay MDI under Section 12.1 of this Agreement and that such payment
will have priority over all other claims made as permitted by law.


3.4 Due Diligence. Eucodis represents and warrants that it has had ample
opportunity to and in fact has engaged in extensive due diligence concerning the
science of the Product, the business practices of the Bankrupt Company and any
irregularities related thereto, and has reviewed all documents memorializing the
science and transfer of the Intellectual Property. Eucodis further represents
and warrants that prior to entering into this Agreement it has been fully
informed of the pending litigation and/or dispute in Germany to effectuate all
EU ownership rights in the Eucodis Territory in those countries which have not
yet recognized MDI’s ownership in the Product. Eucodis represents, warrants and
covenants that it fully aware of any risks attendant to MDI’s purchase from the
Bankrupt Company and accepts such risks. Eucodis acknowledges that no valid
Product patent will be obtained in either Portugal or Cypress, but that the
license hereunder is extended to those countries.


3.5 Conditions Precedent. The Parties acknowledge that the following Conditions
Precedent must have been performed and completed by Eucodis prior to the
execution of this Agreement:


a) Eucodis has provided MDI evidence that it has the funds to make the payments
to MDI as set forth in Section 12.1 herein;


b) Eucodis has provided MDI a copy of the data concerning the potential market
for the Intellectual Property which Eucodis has provided to its investors which
is attached as Exhibit B hereto;


c) Eucodis has provided to MDI any and all information that it has obtained on
work commissioned by the Bankrupt Company concerning the development of the
Product which is attached as Exhibit C hereto; and


d) Eucodis has provided to MDI its outline plan to finance the Clinical
Development Plan and to make the milestone payments set forth in Section 12.1
herein.


3.6 Covenant. Eucodis hereby covenants that it will continue to provide
information as it learns of such information to MDI, related to the Intellectual
Property. Eucodis further covenants that a complete Clinical Development Plan
will be delivered to MDI within ninety days of execution of this Agreement and
Eucodis further covenants that updates of that Plan will be provided to MDI as
the Clinical Development Plan is amended throughout the term of this Agreement.


3.7. Disclaimer. All representations and warranties not expressly made herein,
are deemed by the Parties not to have been made and expressly disclaimed.


3.8.  Valid and Binding Agreement. All acts and approvals required to be taken
by or on the part of Eucodis (corporate or otherwise) necessary to enter into
this Agreement, consummate the transactions contemplated by this Agreement and
perform its obligations under this agreement have been duly and properly taken
by Eucodis. This Agreement has been duly and validly executed and delivered by
Eucodis, and it is the legal, valid and binding obligation of Eucodis,
enforceable against Eucodis in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity.

 
7

--------------------------------------------------------------------------------

 



3.9. No Violation , Etc. The execution and delivery of this Agreement by
Eucodis, the consummation by it of the transactions contemplated by this
Agreement, and the performance by it of its obligations under this Agreement
does not, and will not at all relevant times, (i) violate or conflict with any
provision of the charter documents of Eucodis, (ii) violate, or conflict with,
or result in a breach of any provision of, or constitute a default (or give rise
to any right of termination, cancellation or acceleration) under, any of the
terms, conditions or provisions of any agreement lease, instrument, obligation,
understanding or arrangement to which Eucodis is a party or by which any of
Eucodis’ properties or assets is subject, or (iii) result in a violation by
Eucodis of any law to which Eucodis or any of its properties or assets are
subject. There is no litigation, proceeding, investigation, arbitration or claim
pending, or, to Eucodis’ knowledge, threatened against Eucodis, and there is, to
Eucodis’ knowledge, no reasonable basis for any such action, which affects in
whole or in part Eucodis’ ability to consummate the transactions contemplated by
this Agreement or the performance of Eucodis’ obligations hereunder.


3.10. Consents and Approvals; Transfer. No permit, consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Authority or other third party is or will be necessary to be made or obtained by
Eucodis in connection with (i) the execution and delivery by Eucodis of this
Agreement, (ii) the consummation by it of the transactions contemplated under
this Agreement, or (iii) the performance by Eucodis of its obligations under
this Agreement.
 
4. Grant of Licensing/Commercialization Rights.


4.1.  Grant. Subject to the terms and conditions set forth in this Agreement,
MDI hereby grants Eucodis the exclusive license to develop, manufacture and
commercialize the Intellectual Property of the Product in the Eucodis Territory
for use in the Field with the right to outlicense after completion of Phase II.
The Parties agree that both the Eucodis Territory and the Field may be expanded
upon the written agreement of the Parties. MDI agrees that prior to engaging in
discussions with any other third party for a license which would otherwise have
the effect of expanding the Field in the Eucodis Territory, MDI will notify
Eucodis that such discussions will take place and Eucodis may request within
five days of MDI’s notice, that MDI engage in similar discussions with Eucodis.
This grant is limited by the description and the uses contained within the
Product’s patent as filed in the Eucodis Territory. Eucodis further acknowledges
and accepts that as part of this grant of exclusive license in for the Field in
the Eucodis Territory, Eucodis is obligated to develop, manufacture and complete
all preclinical and clinical testing up to the completion of Phase II as set
forth in the Clinical Development Plan which is attached hereto as Exhibit A, by
June 1, 2009. The Parties hereto expressly acknowledge that nothing in this
grant of license, nor within the terms of this Agreement shall have the effect
of transferring ownership of the Intellectual Property from MDI to Eucodis or
any other third party.

 
8

--------------------------------------------------------------------------------

 





4.2. Term. The grant of the license as set forth herein, shall continue
throughout the life of the Product’s patent and any extensions thereto or as
long as Eucodis is under obligation to pay royalties.


4.3 Improvements, New Inventions and First Refusal. The Parties recognize that
as a result of preclinical and clinical development, improvements or new
inventions may be discovered by one Party or the other or by a third party
contracted to perform work related to the Product. All such know how,
improvements and intellectual property which shall be the direct or indirect
result and related to the development or manufacture or commercialization of the
Product shall belong solely to MDI. Eucodis shall use commercially reasonable to
obtain all necessary executed documents from any contracted third party
acknowledging this Intellectual Property ownership right to the extent allowed
by applicable law. Eucodis shall have the exclusive license with no incremental
royalties owed and due MDI beyond that which is set forth herein, to use any
such technology, know-how or improvements for the Product, however, both Parties
shall have a paid up right to use such technology, know-how, or improvements
after the termination of this Agreement for whatever reason without any
territiorial restrictions. However during the development of the Product, the
Parties recognize that Eucodis and/or any of its subcontractors may make an
Inadvertent Discovery outside the Field of an unrelated non-oncology improvement
or new use for the Product which shall have value and meaning to both Parties.
The Parties agree that in the event of such Inadvertent Discovery, the new
invention shall be submitted to the Steering Committee for evaluation of market
value, to oversee the process of protecting the new invention through patent
filings (where applicable) and to establish a value for such Inadvertent
Discovery. MDI shall have the first opportunity to purchase Eucodis’s half of
the Inadvertent Discovery at half the value established by the Steering
Committee. Eucodis will have the right to purchase MDI’s half interest at the
value established by the Steering Committee if MDI does not exercise its right
to buy the Inadvertent Discovery within 120 days of value being established by
the Steering Committee. The Inadvertent Discovery shall be jointly owned by the
Parties, unless either Party wishes to sell its half interest to the other at
the fair market value of the Inadvertent Discovery as determined by the Steering
Committee. However, for as long as the Inadvertent Discovery is owned jointly by
the Parties, the Parties shall share equally all costs for any patent filings
necessary to protect the Inadvertent Discovery as well as costs of preclinical
and clinical work to commercialize the Inadvertent Discovery. Eucodis shall have
an ongoing obligation to notify MDI in writing of any and all improvements, new
inventions and Inadvertent Discoveries.
 
4.4 Data Collection.
 
4.4.1 The Parties acknowledge that during the term of this Agreement that data
will be generated and collected related to the science, method of use, and
method of action of the Product. The Parties further acknowledge that that data
is proprietary to the Product and for purposes of this Agreement shall be deemed
integral to the protection of the Intellectual Property. All data created or
collected by Eucodis during the development of the Product, shall be placed in a
format and form by Eucodis which shall be acceptable to the FDA and shall be the
property of MDI subject to a license to Eucodis for the right to use such data
for purposes of this Agreement. Eucodis’ ownership of such data shall be limited
to the grant of this license under this agreement. Should the data collected by
Eucodis and used by MDI for filing with the FDA in the United States be deemed
unacceptable to the FDA, by the FDA and require additional work or data, such
additional work or data generation and collection (as well as testing if
required by the FDA) shall be done at Eucodis’ cost provided that MDI only files
for the same indications in the U.S. as Eucodis files for in the Territory. At
no time shall Eucodis be held responsible for additional FDA costs where such
costs are the result of unanticipated regulatory changes by the FDA and which
have not been published to the public prior to that change, Should MDI learn of
FDA regulatory changes it will notify Eucodis of such changes in a timely manner
however, this in no way abrogates Eucodis’ obligations hereunder. Upon the
termination of this Agreement and no renewal hereof, all such data shall be
promptly returned to MDI unless otherwise agreed to in writing by the Parties.

 
9

--------------------------------------------------------------------------------

 

 


 
4.5 License Reversion. The Parties acknowledge that time is of the essence to
the value of this License as well as the leadership of Wolfgang Schoenfeld at
Eucodis. Therefore, if any of the following events occur, MDI shall have the
unilateral right to terminate this Agreement upon thirty (30) days written
notice to Eucodis which shall only be given after the expiration of the cure
period where one is provided for herein, at no cost to MDI except for paragraph
(d) in this Section 4.6 which shall subject to an immediate termination:
 
a) should at any point, Wolfgang Schoenfeld, resign or be involuntary removed
for other reasons other than permanent disability or death from his current role
as Chief Executive Office of Eucodis before completion of Phase II or prior to
December 31, 2007 whichever is earlier; or
 
b) should Eucodis fail to have permission of the appropriate regulatory bodies
in the Eucodis Territory to begin clinical trials of the Product as set forth in
the Clinical Development Plan and Eucodis fails to cure this breach to the
reasonable satisfaction of MDI, within sixty days after either delivery to MDI
of written notice of the breach or upon MDI’s discovery of such breach and
written notice is given to Eucodis; or
 
c) should Eucodis fail to complete Phase II clinical trials as defined by the
Act with all data collected and evaluated in a form acceptable to EU regulatory
authorities in the Eucodis Territory and the FDA as set forth in the Clinical
Development Plan and Eucodis fails to cure this breach to the reasonable
satisfaction of MDI, within sixty days after either delivery to MDI of written
notice of the breach or upon MDI’s discovery of such breach and written notice
is given to Eucodis; or
 
d) should Eucodis suspend or discontinue its business operations or make any
assignment for the benefit of its creditors or commence voluntary proceedings
for liquidation in bankruptcy, or admit in writing its inability to pay its
debts generally as they become due, or consent to the appointment of a receiver,
trustee or liquidator of all or any part of its property, or if there is an
execution sale of a material portion of its assets or if involuntary bankruptcy
or reorganization proceedings are commenced against Eucodis or any of its
properties or if a receiver or trustee is appointed for Eucodis or any of its
properties and such proceedings are not discharged within thirty (30) days.
 
However, if Eucodis is unable to cure the breaches in 4.6(b) and/or(c) because
there has been a unanticipated change to the EU Directives, which had not been
published to the public prior to that change, then MDI shall still give
receive/notice as provided in those paragraphs 4.6 (b) and (c) but the cure
period shall be extend for a reasonable period of time not to exceed a total
cure period of one hundred twenty days.

 
10

--------------------------------------------------------------------------------

 

 


 
Should any of these events occur and MDI exercise its right to terminate this
Agreement, all rights concerning the Intellectual Property including but not
limited to, all rights to data and Inadvertent Discoveries revert back to or
become the sole property of MDI and MDI shall bear the costs of transferring the
data and the Intellectual Property hereunder and, should it to do so, assumption
of the assignment of any subcontracts hereunder.
 
Should the Agreement terminate under 4.6(b) and/or (c) above due to a failure of
Eucodis which was caused by the reasons out of its reasonable control, MDI and
Eucodis will in good faith negotiate what reasonable costs are reimbursable to
Eucodis.
 
Should MDI suspend or discontinue its business operations or make any assignment
for the benefit of its creditors or commence voluntary proceedings for
liquidation in bankruptcy, or admit in writing its inability to pay its debts
generally as they become due, or consent to the appointment of a receiver,
trustee or liquidator of its property obtained from the Bankrupt Company, or if
there is an execution sale of a material portion of its assets purchased from
the Bankrupt Company or if involuntary bankruptcy or reorganization proceedings
are commenced against MDI or if a receiver or trustee is appointed for MDI or
any of its properties purchased from the Bankrupt Company and such proceedings
are not discharged within thirty days, Eucodis will have the right to terminate
this Agreement and if termination occurs, Eucodis shall, in addition to the
rights set forth in 15.2 ( c ) below, have the right, as directed by the
liquidator, trustee or receiver, to purchase the Intellectual Property known as
the Product for fair market value.
 


5. Out Licensing.


5.1 Royalties. In the event that Phase II clinical trials are completed and the
Product is out licensed to a third party for any indication in the Field for the
Eucodis Territory, Eucodis shall pay royalties to MDI the percentage of Net
Revenues received by Eucodis from a third party outlicense as set in 5.1.1
herein. MDI will be paid by Eucodis its percentage of Net Revenue in United
States dollars. When Net Revenue is paid to Eucodis in Currency other than
United States dollars, the rate of exchange to be used for converting such other
currency into United States dollars shall be at the exchange rates stated in the
Wall Street Journal on the date that payment is received by Eucodis. All costs
to convert the currency into United States dollars will belong to Eucodis. The
amount payable to MDI is due to MDI ten days after the month ending in which the
payment was received by Eucodis. Any tax paid or required to be withheld by
Eucodis for the benefit of MDI on any payments payable to MDI under this
Agreement shall be deducted from the amount of payments otherwise due MDI. No
outlicense shall be for longer than the term of this Agreement and at the end of
that out license all rights remaining in the Intellectual Property, data of any
kind related to the Intellectual Property and any other information about the
market for the Intellectual Property must revert back to MDI unless otherwise
agreed to, in writing, by MDI. For purposes of this section 5 of this Agreement,
the Product shall be deemed to remain in Phase II until the following three
events have all occurred: i) the Steering Committee has agreed on a Phase III
clinical trial plan and cost estimate attendant thereto; ii) both Eucodis and
MDI have secured funding for fifty percent (50%) each of the costs of Phase III;
and iii) the appropriate regulatory bodies have approved the Phase III Clinical
Trial protocol and have consented to entry into the clinic to commence Phase III
Clinical Trials.

 
11

--------------------------------------------------------------------------------

 



 
5.1.1 Should Eucodis negotiate an out license for the Eucodis Territory at the
end of Phase II, the Parties agree that the royalty payments and any upfront
payments received from the outlicensor shall be paid as set forth in this
paragraph 5.1.1.








Net Revenue Received by Eucodis from Third Party Out-License in EU Market
Cumulative Net Revenue Received by Eucodis from Third Party Out-License in EU
Market
% of Net Revenue Retained by Eucodis
% of Net Revenue Paid to MDI as Royalty
Eucodis Net Cash after Payment of MDI Royalty
MDI Royalty Payment
0-40,000,000
40,000,000 €
90%
10%
36,000,000 €
4,000,000 €
40,000,001-80,000,000
80,000,000 €
85%
15%
34,000,000 €
6,000,000 €
80,000,001-120,000,000
120,000,000 €
80%
20%
32,000,000 €
8,000,000 €
120,000,001-160,000,000
160,000,000 €
75%
25%
30,000,000 €
10,000,000 €
160,000,001-200,000,000
200,000,000 €
70%
30%
28,000,000 €
12,000,000 €
200,000,001-240,000,000
240,000,000 €
65%
35%
26,000,000 €
14,000,000 €
240,000,001-280,000,000
280,000,000 €
60%
40%
24,000,000 €
16,000,000 €
280,000,001-320,000,000
320,000,000 €
55%
45%
22,000,000 €
18,000,000 €
320,000,001-360,000,000
360,000,000 €
50%
50%
20,000,000 €
20,000,000 €
Thereafter
50%
50%
 
 
 







5.1.2 Should the Steering Committee decide to move forward with a Phase III
Clinical Trial the cost of the Phase III Clinical Trial shall be borne by the
Parties on a fifty percent (50%) each basis. Should Eucodis negotiate an out
license for the Eucodis Territory at the end of Phase III, the Parties agree
that the royalty payments and any upfront payments received from the outlicensor
shall be paid as set forth in this paragraph 5.1.2. In the event of no third
party license, any and all drafting and filing costs incurred in preparing the
documents to be filed with the E.U. Governmental Authorities seeking approval to
market shall be borne equally by the Parties.

 
12

--------------------------------------------------------------------------------

 





Net Revenue Received by Eucodis from Third Party Out-License in EU Market
Net Revenue Received by Eucodis from Third Party Out-License in EU Market
Cumulative Net Revenue Received by Eucodis from Third Party Out-License in EU
Market
% of Net Revenue Retained by Eucodis
% of Net Revenue Paid to MDI as Royalty
Eucodis Net
 Cash after
Payment of
MDI Royalty
MDI Royalty
Payment
60,000,000 €
0-60,000,000
60,000,000 €
90%
10%
54,000,000 €
6,000,000 €
60,000,000 €
60,000,001-120,000,000
 
120,000,000 €
 
85
 
15
51,000,000 €
9,000,000 €
60,000,000 €
120,000,001-180,000,000
 
180,000,000 €
 
85
 
15
51,000,000 €
9,000,000 €
60,000,000 €
180,000,001-204,000,000
 
240,000,000 €
 
85
 
15
51,000,000 €
9,000,000 €
60,000,000 €
240,000,001-300,000,000
 
300,000,000 €
 
70
 
30
42,000,000 €
18,000,000 €
60,000,000 €
300,000,001-360,000,000
 
360,000,000 €
 
65
 
35
39,000,000 €
21,000,000 €
Thereafter
65
35
288,000,000 €
72,000,000 €
     
80%
20%



 


5.1.3 Should the Parties agree to allow Eucodis to commercialize the Product
before such commercialization occurs, the Steering Committee must meet and agree
that commercialization is feasible within the EU Territory as expanded in
Exhibit D attached hereto and made part of this Agreement, and that Eucodis has
the resources and ability to commercialize the Product. The Parties agree to
negotiate in good faith the terms of the commercialization but in no event shall
the monetary terms of the commercialization fail to adequately reimburse the
Parties for each of the Parties Phase III clinical trial costs. If the
management teams of each of the Parties cannot reach agreement on the
commercialization terms within a commercially reasonable time then the
commercialization issues and any and all terms agreed upon and at issue shall be
turned over to the Chief Executive Officers of each of the Parties who shall
then have thirty days from the date of receipt to reach agreement. If the Chief
Executive Officers cannot reach agreement within the thirty days, the Parties
shall name a mutually agreed upon mediator within ten days and if the Parties
cannot agree on a mediator then each side shall name a mediator which shall
jointly mediate to resolution. If only one mediator is used, the Parties shall
share the cost of such mediator and if two mediators must be named then each
Party shall bear the cost of its named mediator. Mediation shall take place in
the United States. Any terms and conditions of commercialization regardless of
how agreement on such terms and conditions are reached, must be acceptable to
MDI and their consent to those terms cannot be unreasonably withheld

 
13

--------------------------------------------------------------------------------

 



5.2 Approval. MDI shall have the final right of approval on any out licensing
deal, such approval shall not be unreasonably withheld. Under no circumstance
shall Eucodis consider or enter into discussion concerning an out licensing deal
prior to the completion of Phase II clinical trials without the prior written
consent of MDI. Eucodis agrees to inform MDI immediately of any outlicense deal
it is contemplating and the terms thereof prior to engaging in negotiations. No
letters of intent or any other binding or nonbinding documents shall be executed
by Eucodis related to an outlicense for the Product in the Eucodis Territory
without first providing a copy of such document to MDI and MDI having an
opportunity to comment thereon.


5.3 Global License. The grant of the license as set forth in this Agreement, to
Eucodis is subordinate to MDI’s ability to execute a global license deal which
would include the Eucodis Territory. MDI shall control and lead all global
licensing negotiations and Eucodis shall have the right to be reasonably
involved in the process. Eucodis expressly agrees that should it be approached
by a third party interested in a global license that such third party must be
referred to MDI immediately. MDI expressly agrees that should it be approached
by a third party interested in a global license, MDI will immediately inform
Eucodis. If MDI executes a global license Eucodis shall be entitled to a
percentage of the global license which reflects the percentage of the EU for the
Product in the Field in the global market. This market percentage shall be the
average of three leading market share reports, selected by the Steering
Committee, reflecting the value of the Products market. MDI and Eucodis will
share the Net Revenues from the global licensor according to market share
percentages which accurately reflects the percentage of the EU for the Product
in the Field in the global market.


5.4 Audit Rights. MDI has the right to ask for an audit of all costs incurred by
Eucodis in Phase II, and/or royalties and any other payments made to Eucodis by
the licensor of any out license contemplated hereunder. Eucodis will grant an
independent certified public accountant, selected by MDI and reasonably
acceptable to Eucodis which acceptance shall not be unreasonably withheld,
access to all Eucodis books and records relevant to this Agreement necessary to
verify the accuracy of reports provided, royalties paid and costs incurred under
this Agreement. MDI must provide at least ten business day’s written notice to
Eucodis prior to the commencement of the audit and may not audit Eucodis more
than once a year without good cause. The audit shall initially be at MDI’s
expense, however, should the audit reveal that monies are owed MDI, as a result
of this audit, then Eucodis must pay those monies within ten days plus 7%
interest from the time the monies were originally due. If an inaccuracy in the
payments to MDI is greater than five percent (5%), Eucodis shall pay the cost of
the audit.


5.5 Termination. The duration of the Agreement and therefore the payment
obligations of Eucodis shall last until the expiration of the last relevant
Product patent in the Eucodis Territiory and for one year thereafter if MDI’s
Intellectual Property is still substantial and confidential, or unless otherwise
terminated under the termination provisions contained in Section 16 of the
Agreement. Nothing here shall be deemed to limit the Parties rights to negotiate
a subsequent license and marketing agreement for the Territory once this
Agreement terminates.





 
14

--------------------------------------------------------------------------------

 



6. Ownership; Trademarks; Proprietary Information.


6.1 Ownership. Any trademarks, trade names, brand names, patents, slogans,
logos, copyrights, trade dress, know-how and goodwill associated with the
Product shall be the sole and exclusive property of MDI, including but not
limited to any improvements or modifications to this property for the Product in
the Field and shall be held in confidence by Eucodis for MDI’s sole benefit in
the development and/or the operation of manufacturing processes with respect to
the Product. Eucodis shall disclose to MDI and receive the approval of MDI with
respect to all such improvements or modifications relating to the manufacturing,
and/or packaging process of the Product or use of the Products developed by
Eucodis. Eucodis shall have no right or license to use any such rights at any
time before, during or after the Term of this Agreement, except as necessary for
the manufacture, processing, packaging and supply of Product to MDI hereunder.


(a) It is agreed that MDI is the sole owner of any and all Specifications
supplied or paid for by MDI, and Eucodis shall not use any such Specifications
except in connection with its performance under this Agreement.


(b) The provisions of this Section 6.1 shall survive the termination or
expiration of this Agreement.


(c) The parties agree that they shall jointly own all preclinical and clinical
trial documents, any and all documents filed with the E.U. regulatory approval
boards, and all marketing materials developed by Eucodis for the Product in the
Field for use in the Eucodis Territory. However, Eucodis agrees that all such
documents listed herein shall only be used for those purposes set forth herein.


6.2 Assignment of Rights. MDI shall use commercially reasonable efforts to
continue to pursue the assignment of the patent rights in the Product to the
extent such assignment has not yet been effectuated in the Eucodis Territory.


6.3 Information Sharing. Each Party shall promptly share with the other Party
any additional information it gains relating to the Intellectual Property.


7. Confidentiality  The terms and conditions of this Agreement (but not its
existence) are Confidential Information that shall not be disclosed to third
parties without the written consent of MDI and Eucodis with the exception of any
regulatory filings, press releases as set forth in Section 18.11, or disclosures
to investors that the Parties may be required to make under either US, EU or any
other relevant countries’ laws and regulations.


7.1 Access to Confidential Information shall be limited to the respective
employees and consultants of the Parties and their counsel unless a
confidentiality and nondisclosure agreement is executed by any third party prior
to such disclosure.


7.2 This Confidential Information is to be used for the sole purpose of carrying
out the purposes of this Agreement.

 
15

--------------------------------------------------------------------------------

 





7.3 The Party disclosing the Confidential Information shall use it best efforts
to ensure that the recipient of the Confidential Information shall not disclose
it to any other individual entity, or cause or allow such Confidential
Information to be disclosed, except that he or she may discuss the Confidential
Information with other employees, consultants, or attorneys who have been
identified the Parties as necessary to receive it.


7.4 To the extent that a nonparty is provided documents which contain or are
Confidential Information by a Party for purposes of developing, manufacturing or
the running of clinical trials, such documents are not to be photocopied,
scanned or reproduced in any other way, and are to be returned to the Disclosing
Party upon its request, with the exception of permissible reproduction for a
single archival copy to be maintained as Confidential Information by the
Receiving Party if such Receiving Party is either a Party hereto or is required
by the Act or other relevant laws and regulations to retain a copy.


7.5 Neither Party will assert that anything disclosed or discussed constitutes a
waiver of attorney-client privilege or attorney work-product.


7.6 This Agreement shall not apply to: (i) information produced or disclosed in
discovery in subsequent litigation between the parties, should that materialize,
(ii) information which now or hereafter becomes generally known or available to
the public without Receiving Party’s breach of any obligation owed to the
Disclosing Party, or (iii) information which was in the possession of the
Receiving Party prior to execution of this Agreement and which was not
previously obtained by the Receiving Party from the Disclosing Party, and is so
documented by the Receiving Party prior to the date of this Agreement, or (iv)
information that comes into possession of the Receiving Party after execution of
this Agreement from a third party having legal right to disclose such
information, or (v) information that is independently developed by or for the
Receiving Party without aid or reference to the disclosed Confidential
Information of the Disclosing Party; or (vi) information that is disclosed in a
press release agreed to by both Parties, or information that Parties otherwise
agreed in writing to publish. Provided however, that disclosure of information
otherwise the subject of this Agreement that is provided to customers and
potential customers, in furtherance of the purpose of this Agreement or other
agreements between the parties, shall not be considered to remove such
Confidential Information from the subject matter of this Agreement.


7.7 If a party breaches any of its obligations with respect to confidential and
unauthorized use of Confidential Information hereunder, the non-breaching party
shall be entitled to equitable relief to protect its interest therein, including
but not limited to injunctive relief, as well as money damages notwithstanding
anything to the contrary contained herein.


8. Development and Clinical Work.


8.1 Co-Development License. Integral to this license is an obligation of Eucodis
to develop the Product for the EU while capturing data in a form which will be
acceptable to the FDA. Such license shall include, but is not limited to,
specific and articulated rights as to the development of the Product, the
completion of all necessary preclinical and clinical work through Phase II
clinical trials as defined by the Act, payment for and the acquisition of all
CMC data performed prior to MDI’s purchase of the Product as per Section 8.2
below, and entry into the clinic for purposes of performing clinical trials.

 
16

--------------------------------------------------------------------------------

 





8.2 Data Collection. The Parties hereto acknowledge that there are certain
companies which currently possess necessary Product data including, but not
limited to, data constituting the Drug Master File as defined within the Act,
reports of studies with supporting data already completed and stability data
which Eucodis should obtain. The Parties further acknowledge that this prior
work resulting in this information was included in MDI’s asset purchase from the
Bankrupt Company and that outstanding unpaid bills have caused such data and
information to be held by those companies owed money by the estate of the
Bankrupt Company. Eucodis shall pay up to Euro 70,000 from its own finances with
no back charge to MDI in order to obtain the data referred to in herein. Should
either Eucodis or MDI discover that there is additional necessary scientific
data which was commissioned by the Bankrupt Company for which funds in excess of
Euro 70,000 are needed, then the Chief Executive Officers of each of the parties
shall meet to determine whether to incur the expense and how to apportion the
cost. If the Chief Executive Officers cannot agree on the need for the
expenditure, then they may submit it to the Steering Committee for resolution.


8.3 Protocols. Any and all preclinical and clinical trial protocols used by
Eucodis for purposes of obtaining EU drug approval, must meet the FDA guidelines
for acceptance of clinical data from trials performed outside of the United
States. Eucodis shall provide copies of all such protocols to MDI upon
completion of the drafting of the protocols prior to commencement of the
clinical trials pursuant to those protocols.


8.4 Right to Audit the Data. In accordance with the applicable privacy
regulations, each Party shall have the right, throughout the term of this
Agreement, to audit any and all preclinical and clinical trial work being
performed, either directly or indirectly related to the Intellectual Property.
The audit shall be at the expense of the auditing Party. Should the auditing
Party learn, as a result of the audit, discrepancies or errors in data
collection or compliance with regulations under the Act, then the auditing Party
shall notify the other Party in writing of these discrepancies and or errors and
the nonAuditing Party shall correct these discrepancies and errors at its own
costs. Nothing herein shall be deemed a waiver of Eucodis obligation hereunder
to supply data which is acceptable to the FDA and meets the requirements as set
forth in the Act and the ensuing regulations. If MDI does not inform Eucodis on
any discrepancies and/or errors, it is understood that data are acceptable and
meet the requirements of FDA and Eucodis shall not be liable for any cost of
eventual later action or studies required by FDA.


9. Manufacturing .


9.1 Exclusive Right. Integral to the exclusive license hereunder, Eucodis shall
be solely responsible for the manufacture the Product for the Eucodis Territory
while ensuring that there is sufficient supply for all stages of preclinical and
clinical development in accordance with the clinical Development Plan for the
concurrent development in the United States. Eucodis shall enter in to an
agreement with a contract manufacturer which meets all FDA cGMP requirements and
the corollary EU requirements. Eucodis shall not select a contract manufacturer
which has failed and FDA site inspection, which is incapable of passing such FDA
site inspection and which cannot manufacture per Product specifications, meet
storage requirements, perform quality tests and checks. Eucodis shall notify MDI
when it enters into such an agreement and shall ensure the integrity of all
MDI’s Intellectual Property, proprietary business information and the non
disclosure thereof. Eucodis shall have the responsibility for managing the
contract manufacturer including the protection of the Product as an MDI asset.
Eucodis shall be responsible for working with the manufacturer in collecting and
ensuring that all API and Batch as those terms are defined in the Act and other
manufacturing records for the European Union comply with all FDA and EU
requirements.

 
17

--------------------------------------------------------------------------------

 





9.2 Purchase and Installation of Equipment. The installation, qualification and
maintenance of all equipment at the manufacturing Facility shall be conducted in
accordance with all applicable laws, rules and regulations and any relevant
specifications.
 
9.3 Purchase of Labels and Packaging. Eucodis shall develop all label and
packaging specifications ensuring that such labels and packaging comport with
the applicable EU requirements which are necessary for transporting the Product
to the preclinical or clinical sites.
 
9.4 Agreement to Supply. During preclinical and clinical development of the
Product MDI will purchase its Product from Eucodis. MDI shall be entitled to a
discount off purchase price as set forth herein. Subject to the terms and
conditions of this Agreement, MDI shall be able to obtain the Product produced
under Agreement at Eucodis’cost plus ten percent (10%). Cost plus ten percent
shall not include any shipping, administrative costs or handling costs incurred
by either Eucodis or the contract manufacturer. The sum of cost plus ten percent
shall be determined by the Eucodis invoice from the contract manufacturer to
Eucodis plus ten percent and a copy of such invoice must be attached to the
Eucodis invoice to MDI for the Product requested by MDI.
 
9.5 Required Tolerance. Eucodis shall ensure that the Product is manufactured
and packaged pursuant to the Product Specifications and as required by the
applicable Governmental Authorities.


9.6 Quantitative and Qualitative Defects. MDI shall be informed by Eucodis in
writing of any claims relating to quantitative and qualitative defects in the
manufacture of the Product within fifteen (15) days following actual receipt of
such claims. If the claims call into question the safety of the Product then
Eucodis must immediately notify MDI and an investigation must be undertaken
within 24 hours and completed in seven days. A written report shall be prepared
by Eucodis and given to MDI. Within this 15 days, Eucodis must conduct an
investigation of any such claims and notify MDI in writing of the outcome of
this investigation. In the event that the defect is a quantitative defect
related to Product requested by MDI, Eucodis shall provide MDI with any missing
quantities of such Product as soon as reasonably possible after receipt of
notice from MDI. MDI shall only be obligated to pay for actual quantities of
Product received by MDI.


9.7 Inventory . Eucodis will keep adequate inventories of Product materials on
hand or with suppliers according to the Clinical Development Plan and any
quantities in inventory which comply with the requirements of the Act.

 
18

--------------------------------------------------------------------------------

 



9.8 Product for Clinical Trials. Eucodis shall ensure that there is a sufficient
supply of the Product according to the Development Plan for use in both the EU
and the United States clinical trials and for sampling should MDI require such
samples.


9.9 Inspections and Audits. MDI shall have reasonable access to the
manufacturing Facility for the purpose of conducting inspections, performing
quality control audits or witnessing the processing, storage or transportation
of Product or materials related to or used in the manufacture or packaging of
Product, and MDI shall have access to the results of any Product tests performed
by the contract manufacturer. MDI shall also be permitted to audit the
manufacturing batch records to the extent reasonably necessary to verify
compliance with applicable Act requirements and this Agreement.


9.10 Government Inspections, Seizures and Recalls. If the FDA or any other
federal, state or local governmental authority or EU authority makes an
inspection at the contract manufacturer’s Facility which involves any Product,
or seizes Product or requests a recall of Product, Eucodis shall promptly send
retained samples of Products seized by such authority and duplicate reports
relating to such inspections and send a copy to MDI. Eucodis shall be
responsible for interacting with the EU regulators to cure any issues created by
the inspection, seizure or recall and shall assist MDI in curing any issues with
the FDA which are the result of the inspection, seizure and recall.


9.11  Legal and Regulatory Filings and Requests. Eucodis and MDI shall cooperate
and be diligent in responding to all requests for information from, and in
making all required filings with, regulatory authorities having jurisdiction to
make such requests or require such filings. Eucodis shall obtain and comply with
all licenses, consents, permits and regulations which may from time to time be
required by appropriate legal and regulatory authorities with respect to the
performance of its obligations hereunder.


9.12 General Representations and Warranties. Eucodis hereby represents, warrants
and covenants to MDI that the Product furnished by Eucodis through the contract
manufacturer: (i) shall be of the quality specified in, and shall conform with,
the Specifications, and (ii) shall be manufactured, processed, packaged, stored
and delivered in conformity with the Specifications and all applicable laws,
rules and regulations including current good manufacturing practices. In
addition, Eucodis warrants to MDI that Eucodis has not and will not use any
materials that would cause the Product to be adulterated within the meaning of
Section 501 of the Act, as amended from time to time, and further, the Product
shall not be misbranded within the meaning of the Act. Any other representations
or warranties relate to Manufacturing and not expressly made in this Agreement,
including, but not limited to paragraphs 9 and 10, of this Agreement, are deemed
by the Parties as not having been made or to the extent permissible by the Act
are expressly disclaimed.


9.13 Notice of Material Events. Eucodis hereby agrees to notify MDI promptly of
any actual or anticipated events which are reasonably likely to have a material
adverse effect on the Product or on Eucodis ability to produce Product in
accordance with the provisions set forth herein.

 
19

--------------------------------------------------------------------------------

 



10. Payment and Shipping of Product to MDI
 
10.1 Shipping Instructions; Risk of Loss. MDI shall, should it choose to order
Product, specify the mode of shipment, the carrier and shall bear the cost of
the shipment. Eucodis will schedule all such shipping and be responsible for
ensuring that the attendant and necessary documentation is complete for ease of
entry into the US stream of commerce or any countries’ stream of commerce as
designated by MDI. The Product shall be delivered CIP MDI’s designated facility.
(INCOTERMS 2000).


10.2 Invoices; Quantities. Eucodis shall submit invoices to MDI for all
shipments of Product hereunder upon shipment of such Product to MDI. (which
invoices shall be directed by Eucodis to MDI, Accounts Payable, 1338 S. Foothill
Drive, #266, Salt Lake City, Utah 84108, or to such other persons, departments
or locations as MDI may instruct from time to time), and such invoices shall be
payable within thirty (30) days from issuance.


11. Consideration.


11.1 Fee. Eucodis shall pay to MDI an upfront fee of Eight Hundred Seven
Thousand One Hundred Seventy-Five Untied States Dollars ($807,175) payable as
follows:
 
(a) Three hundred eighty two thousand, one hundred seventy five US dollars
($382,175.00) upon execution of this Agreement; and


(b) Two hundred twenty five thousand US dollars ($225,000.00) on September 30,
2006; and


(c) Two hundred thousand US dollars ($200,000.00) on February 28, 2007.


These payments are exclusive of any payments set forth in Section 6 herein.


11.2 Milestone Payments. Milestone payments shall be made at set performance and
date targets. Should the German court issue an order, as a result of litigation
undertaken by MDI, lifting the cloud upon the ability of MDI to file and have
accepted assignments of the Products patents in the EU and such assignment is
accepted by the German and Austrian patent agencies, prior to the completion of
the Phase II clinical trials, then Eucodis shall owe a payment of Euro 500,000
to MDI. Upon completion of the Phase II clinical trials in the Eucodis Territory
or on March 30, 2008 which ever is earlier in time, Eucodis shall owe and pay
MDI Euro 750,000. However if the cloud upon the Products patent has not yet been
lifted or otherwise cleared by any means and assignment has not been accepted by
the German and Austrian patent agencies, then the Euro 750,000 shall not yet be
owed and due regardless of the date. However, regardless of the status of the
cloud upon the Product’s patent, should Eucodis have received revenue of any
kind from or as a result of the Product then MDI shall be entitled to, and
Eucodis shall pay to MDI, fifty percent (50%) of the Eucodis revenues until the
Euro 750,000 has been paid to MDI.

 
20

--------------------------------------------------------------------------------

 



 
11.3 Recovery of Costs. In the event MDI is unable to secure an order form the
German court where the litigation concerning the ownership of the Product’s
patent is pending, by the end of the Phase II clinical trials and the Parties
have not identified a licensor in the EU and the Parties both agree not to move
forward with a Phase III clinical trial in the Eucodis Territory, or six months
after the completion of Phase III should the Parties have agreed to move forward
with these Phase III clinical trials, then MDI shall grant to Eucodis fifty
percent (50%) of MDI Net Revenues on the Product in the US market capped at $8.3
million US dollars. Once Eucodis has received this amount in payment, then
Eucodis shall continue to receive twenty five percent (25%) of the US market Net
Revenues up to an including an additional $8.0 million US dollars. However the
entire amount of $16.3 million US dollars provided for under this paragraph 12.3
must be paid within two years of the date of the first dollar of Net Revenue is
received by MDI from the US market. Should MDI fail to pursue the United States
market itself or otherwise obtain a license from a third party for the US
market, then MDI shall provide written notice of its nonpursuit to Eucodis and
Eucodis shall then be given the right, subject to the global license provisions
herein, to pursue and develop the US market. Any Net Revenues received by
Eucodis as a result of this US market development shall belong solely to Eucodis
until such time that Eucodis has received 16.3 million US dollars from the US
market. Thereafter Eucodis’ license to the US market shall revert to MDI
however, Eucodis shall be entitled to twelve and one half percent of the Net
Revenues of the US market for period of five years after the license reversion
to MDI.


11.3.1 In addition, should the events set forth in 11.3 herein occur, the
Agreement shall terminate with all Intellectual Property, related data and other
rights reverting back to MDI.


11.3.2 Eucodis agrees that at any time MDI may ask for an accounting of Eucodis’
costs which shall be done by Eucodis in accordance with US GAAP. Should Parties
enter into Phase III clinical trials, this right to audit becomes reciprocal.


12. Steering Committee. MDI and Eucodis shall form a Steering Committee of five
(5) members. Each Party shall name two individuals to the Steering Committee of
their own choosing and the fifth member shall be mutually agreeable to both
Parties. Each Party shall bear the cost of the two members it each names and the
cost of the fifth member will be shared equally between the Parties. The fifth
member shall serve a term of one year which the Parties can unanimously agree to
extend to additional one year terms. The Steering Committee shall meet once a
quarter and shall address any and all development and manufacturing issues which
arise during the term of the Agreement.. The Steering Committee shall have the
authority to generally guide, plan , monitor and, if needed, direct the Clinical
Development Plan, settle disagreements between the Parties, monitoring the
patent filing strategy in the Territory.


13. Indemnification


13.1 Eucodis Indemnification of MDI. Eucodis shall indemnify, defend and hold
MDI, each Affiliate of MDI and the officers, employees, and agents thereof (each
an “MDI indemnified party”) harmless from and against any and all losses,
liabilities, damages, claims, expenses, suits, recoveries, judgments and fines
(including reasonable attorneys' fees and expenses) (collectively, “Losses”)
that may be incurred by any MDI indemnified party arising out of any (i) damage
to property or injury or death occurring to any person arising out of
possession, use or consumption by any person of the Product to the extent that
such damage, injury or death was caused by the failure of such Product to meet
Specifications, including the contamination or adulteration of the Product while
in the control of Eucodis; (ii) injury to person or property or death occurring
to any Eucodis employees, subcontractors, agents or any individuals on Eucodis's
premises; (iii) claim, action or proceeding brought by any governmental or
regulatory authority arising out of or resulting from any manufacture, packaging
or supply of Product by Eucodis which is not in accordance with this Agreement;
(iv) breach by Eucodis of any of its obligations, representations or warranties
under this Agreement, including a breach which results in a Recall of Product to
the extent that Eucodis is responsible for such Recall under Section 11.7, or
(v) any other willfully negligent or wanton act of omission or commission on the
part of Eucodis.

 
21

--------------------------------------------------------------------------------

 





  13.2 MDI's Indemnification of Eucodis. MDI shall indemnify, defend and hold
Eucodis, each Affiliate of Eucodis and the officers, directors and employees
thereof (each a “Eucodis indemnified party”) harmless from and against any and
all Losses that may be incurred by any Eucodis indemnified party arising out of
any (i) damage to property or injury or death occurring to any person arising
out of possession, use or consumption by any person of the Product to the extent
that such damage, injury or death was caused by the contamination or
adulteration of the Product while in the control of MDI or by any defective
Specification furnished by MDI or (ii) injury to person or property or death
occurring to any MDI employees, subcontractors, agents or any individuals on
MDIs's premises or caused by the presence of MDI’s employees or agents at the
Facility; (iii) claim that the manufacture of the Product by Eucodis under this
Agreement infringes the intellectual property rights of any other Person by
reason of the use of any intellectual property rights owned by MDI; (iv) breach
by MDI of any of its obligations, representations or warranties under this
Agreement, including a breach which results in a Recall of Product or (v) any
other willfully negligent or wanton act of omission or commission on the part of
MDI.


13.3 Procedures. Any Person that may be entitled to indemnification under this
Agreement (an “Indemnified Party”) shall give written notice to the Person
obligated to indemnify it (an “Indemnifying Party”) with reasonable promptness
upon becoming aware of any claim or other facts upon which a claim for
indemnification will or is reasonably likely to be based; the notice shall set
forth such information with respect thereto as is then reasonably available to
the Indemnified Party. The Indemnifying Party shall have the right to undertake
the defense of any such claim asserted by a third party with counsel reasonably
satisfactory to the Indemnified Party and the Indemnified Party shall cooperate
in such defense and make available all records, materials and witnesses
reasonably requested by the Indemnifying Party in connection therewith at the
Indemnifying Party’s expense. If the Indemnifying Party shall have assumed the
defense of the claim with counsel reasonably satisfactory to the Indemnified
Party, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses (other than for reasonable costs of investigation)
subsequently incurred by the Indemnified Party in connection with the defense
thereof. The Indemnifying Party shall not be liable for any claim settled
without its consent, which consent shall not be unreasonably withheld or
delayed. The Indemnifying Party shall obtain the written consent of the
Indemnified Party prior to ceasing to defend, settling or otherwise disposing of
any claim. In no event shall the indemnifying Party without notice to the other
Party, institute, settle or otherwise resolve any claim or potential claim,
action or proceeding.


13.4 Survival. The indemnification obligations set forth in this Section 16
shall survive the expiration or termination of this Agreement.

 
22

--------------------------------------------------------------------------------

 



14. Relationship of the Parties.


The relationship between MDI and Eucodis is that of independent contractors and
nothing herein shall be deemed to constitute the relationship of partners, joint
venturers, nor of principal and agent between MDI and Eucodis. Neither party
shall have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other party or to bind the other
party to any contract, agreement or undertaking with any third party. Except as
otherwise contemplated or permitted by the Agreement, all persons employed by
Eucodis in connection with the manufacturing, packaging and supply of the
Product to MDI shall be employees or agents of Eucodis and under no
circumstances shall Eucodis or any of its employees or agents be deemed to be
employees or agents of MDI.


15. Term; Termination.


15.1 Initial Term; Term. Agreement is effective upon execution and its initial
term shall commence on the 28th day of July, 2006 and shall continue as set
forth in Paragraph 4.2 of this Agreement. After the Initial Term, the Parties
may renew this Agreement for continuous additional Renewal Term(s) of one (1)
year unless either Party shall have given written notice of termination to the
other Party not less than six (6) months prior to the expiration of the Initial
Term, or any Renewal Term.


15.2 Termination. (a) Either Party may terminate this Agreement at any time
during the Term by written notice to the other Party if:


(i) the other Party shall suspend or discontinue its business operations or make
any assignment for the benefit of its creditors or commence voluntary
proceedings for liquidation in bankruptcy, or admit in writing its inability to
pay its debts generally as they become due, or consent to the appointment of a
receiver, trustee or liquidator of the other Party or of all or any part of its
property, or if there is an execution sale of a material portion of its assets;


(ii) involuntary bankruptcy or reorganization proceedings are commenced against
the other party or any of its properties or if a receiver or trustee is
appointed for the other Party or any of its properties and such proceedings are
not discharged within thirty (30) days;


(iii) the other Party files or consents to the filing of a petition for
reorganization or arrangement under any applicable bankruptcy law; or


(iv) the other Party fails to comply with any material term of this Agreement or
breaches any representation or warranty herein and fails to cure such
noncompliance or breaches expressly provided for herein or within sixty (60)
days (or within ten (10) days in the case of a payment default). Should either
Party’s failure to cure continue for a period of more than sixty (60) days (or
within ten (10) calendar days in the case of a payment default), the
nonbreaching Party may suspend or terminate its services or obligations under
this Agreement without being in breach or default of its obligations hereunder.

 
23

--------------------------------------------------------------------------------

 





(b) Termination of this Agreement, however, shall not affect any obligation to
pay money, indemnify, reimburse, maintain confidentiality or otherwise which
either Party hereto may have incurred during the Term hereof.


(c) Should this Agreement be terminated due to the reasons set forth in Section
15.2 (i), (ii) or(iii) on MDI’s side, Eucodis shall have the exclusive, fully
paid-up license to continue to develop, manufacture and commercialize the
Intellectual Property of the Product in the Eucodis Territory for use in the
Field with the right to outlicense after completion of Phase II, without
financial obligation to MDI.


  
16. Force Majeure.


Performance under this Agreement (other than payments required to be made by
either Party) shall be excused to the extent prevented or delayed by fire,
flood, explosion, unavoidable widespread product tampering by third parties,
war, shortages or unavailability of materials, any act of God, or by any other
similar circumstances of any character reasonably beyond the control of the
party so excused. The Party affected shall promptly notify in writing the
non-affected Party of the event of force majeure and the probable duration of
the delay. Any delay caused by an event of force majeure shall toll the term of
this Agreement which shall be extended by the length thereof. In the event a
force majeure prevents performance by one party for more than two (2) months,
the other Party shall have the right to terminate this Agreement.


17. Miscellaneous.


17.1 Notice. All notices, requests, demands or other communications to or upon
the respective Parties hereto shall be deemed to have been given or made when
deposited in the mails, registered mail or certified, return receipt requested,
postage prepaid, or overnight courier or by facsimile transmission, the receipt
of which is confirmed by telephone, addressed to the respective party at the
following address (or to such other person or address as is specified elsewhere
in this Agreement for specific purposes):


If to EUCODIS:
Eucodis Forschungs - und Entwicklungs GmbH
Brunner Str. 59, 1235
1230, Vienna, Austria
Attention: Wolfgang Schoenfeld, M.D.


If to MDI:
MDI Oncology, Inc.

1338 S. Foothill Drive # 266
Salt Lake City, Utah 84108
Attention: Judy M. Robinett


With a copy to:
Epstein Becker & Green, P.C.

150 N. Michigan Avenue, 35th Floor
Chicago, IL 60601
Attention: Diane Romza-Kutz, Esq.
Facsimile Number: 312-827-9542 

 
24

--------------------------------------------------------------------------------

 

 


The above addresses for receipt of notice may be changed by either Party by
notice, given as provided herein.


18.2. Entire Agreement. This Agreement contains the entire understanding of the
Parties, superseding in all respects any and all prior oral or written
agreements or understandings pertaining to the subject matter hereof. This
Agreement can be amended, modified or supplemented only by an agreement in
writing which is signed by all the Parties hereto.


18.3. Incorporation of Exhibits and Schedules. The Exhibits and Schedules
attached to this Agreement are incorporated herein and are hereby made a part of
this Agreement.


18.4. Severability. If and to the extent that any court of competent
jurisdiction holds any provision or part of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity of the remainder
of this Agreement.


18.5 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Parties; provided,
however, that if at any time during the Term of this Agreement Eucodis is
acquired by or becomes an affiliated company of a competitor of MDI having a
competitive product in the Field, then MDI may terminate this Agreement at any
time upon not less than fifteen (15) days' written notice, provided, further,
that promptly upon such termination, MDI shall compensate Eucodis for any
uncancellable obligations and all in-process material costs and finished
Product.


18.6 Assignment. Neither Party shall, without the prior written consent of the
other Party, delegate, transfer, convey, assign or pledge any of its rights or
obligations under this Agreement to any other person, firm or corporation,
except that (i) MDI may assign this Agreement, in whole or in part, with respect
to any Product which business is sold, transferred or assigned to a third party
without the prior written consent of Eucodis and (ii) either Party may assign
this Agreement, including all of its rights and obligations hereunder, to any
Person or any Affiliate of such Person in connection with a transaction whereby
such Person or any Affiliate of such Person acquires control of such party. Any
assignee, whether consent to such assignee has been granted or whether no such
consent is required under the terms of this Agreement, must agree to be bound by
the obligations and duties of the assigning Party as set forth in this
Agreement. Should any right, title, or interest in the ownership or sale of the
Product change, this Agreement is intended to bind all successor(s) in interest
to the assigning company as same relates to the Product. Prior to the change,
modification, or transfer of any such right, title or interest in the Product,
the assigning company shall notify all such successor(s) in interest in writing
that such successor(s) will be bound by this Agreement.  


18.7. Waiver. A waiver by either party of any of the terms and conditions of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such term or condition for the future.

 
25

--------------------------------------------------------------------------------

 



18.8. Headings. Headings in this Agreement are included for ease of reference
only and have no legal effect.


18.9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


18.10. Applicable Law. This Agreement is governed by and shall be construed in
accordance with the laws of the State of Utah , United States of America,
regardless of any conflicts of laws provisions. Any disputes under this
Agreement shall be subject to arbitration under the Rules of Arbitration of the
International Chamber of Commerce. The arbitration shall take place in Frankfurt
Germany with three arbitrators two of which must have significant experience in
the biotech/pharmaceutical licensing area. The language of the arbitration
proceedings shall be conducted in English.


18.11. Press Release. The Parties shall have the right to issue press releases
relating to its entry into this Agreement and the reporting of any and all
progress made in the development of the Product in the Field for the Eucodis
Territory, provided that prior to release, the releasing Party provides the
other Party with a draft of the press release in sufficient time for the
nonreleasing Party to comment on the release. At no time shall Eucodis issue a
release which places MDI at risk with any Governmental Authority as such relates
to its public company position.

 
26

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties have caused this Agreement to be duly executed
in their respective names and on their behalf, as of the date first above
written.



 
EUCODIS FORSCHUNGS-UND
 
ENTWICKLUNGS GmbH
         
By: /S/ EUCODIS FORSCHUNGS-UND
 
ENTWICKLUNGS GmbH
 
Title: _________________________
         
MDI ONCOLOGY, INC.
         
By: /S/ MDI ONCOLOGY, INC.
 
Title: _________________________


 
27

--------------------------------------------------------------------------------

 

EXHIBIT A


CLINICAL DEVELOPMENT PLAN







 
28

--------------------------------------------------------------------------------

 





EXHIBIT B


EU MARKET DATA SUPPLIED BY EUCODIS













 
29

--------------------------------------------------------------------------------

 

EXHIBIT C


WORK COMMISSIONED BY THE BANKRUPT COMPANY AND OBTAINED BY EUCODIS











 
30

--------------------------------------------------------------------------------

 

EXHIBIT D


THE COUNTRIES INCLUDED IN EUCODIS TERRITORY, IN ADDITION TO THE TERRITORY
COVERED IN 1.8




 
31

--------------------------------------------------------------------------------

 